Citation Nr: 1813524	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claim for service connection for a neck disorder, to include as secondary to a service-connected right shoulder disability.  

2.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	John S. Berry, attorney       


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1987 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The issues of entitlement to service connection for a neck disorder and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for a neck disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination or submit new and material evidence within the one-year period thereafter.

2.  Evidence received since the January 2007 rating decision by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a neck disorder.




CONCLUSIONS OF LAW

1.  The January 2007 rating decision denying entitlement to service connection for a neck disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the January 2007 rating decision is new and material as to the claim for service connection for a neck disorder, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a January 2007 rating decision, the RO denied a claim for service connection for a neck disorder.  In that decision, the RO acknowledged the service treatment record dated in August 1987 showing that the Veteran was seen with a history of hitting his head and neck when he slipped and fell.  However, the RO also noted that there were no subsequent records pertaining to his neck.  As such, the RO determined that the evidence did not establish that the Veteran had a current neck disability that was related to his military service.

The Veteran was notified of the January 2007 rating decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the January 2007 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the January 2007 rating decision, the evidence of record included the Veteran's service records and VA treatment records.  

The evidence received since the January 2007 rating decision includes a June 2011 letter from a private physician indicating that the Veteran has a current diagnosis of a neck disorder that originated from trauma sustained in service.  Additional VA treatment records also include results from a MRI in 2011 and a December 2014 CT scan noting diagnoses.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a current disorder and a nexus to an in-service event), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a neck disorder is reopened.


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a neck disorder, and the claim is reopened.


REMAND


The Veteran was afforded a VA examination in March 2012 in connection with his claims for service connection for a back disorder and a neck disorder.  The examiner determined that he did not have a current back disorder.  However, in making this determination, the examiner does not appear to have considered the March 2011 MRI indicating effacement along the anterior thecal sac with moderate central degenerative stenosis. See August 2013 VA treatment record.  Nor did he address the CT scan of the head and lumbar spine showing bulging in his spine. See December 2013 VA treatment records.  Moreover, since that time, December 2014 spine imaging revealed mild disc space narrowing, degenerative change, mild disc bulging, and mild central spinal stenosis.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any back disorder that may be present.

The March 2012 VA examiner also opined that the Veteran's current neck disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he noted that the symptoms arose 19 years after the injury in service.  He stated that no cause and effect could be established for the history of bulging discs.  However, the examiner did not address whether the Veteran could have a neck disorder secondary to his service-connected right shoulder disorder.  Therefore, the Board also finds that a VA examination and medical opinion are needed to determine the nature and etiology of any neck disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck and back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, imaging results, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current neck disorders.  In so doing, he or she should consider the March 2011 MRI results showing mild degenerative disc disease throughout the cervical spine with disc protrusion (as referenced in the August 2013 VA treatment record) and December 2014 spine imaging results of mild right convex curvature of the cervical spine.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including any injury or symptomatology therein.  

The examiner should also state whether it is at least as likely as not that the disorder is caused by or aggravated by the Veteran's service-connected right shoulder disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  In so doing, he or she should consider March 2011 MRI results showing effacement along the anterior thecal sac with moderate central degenerative stenosis (referenced in the August 2013 VA treatment record), CT scan results showing bulging in the spine (referenced in a December 2013 VA treatment record), and December 2014 spine imaging results revealing mild disc space narrowing, degenerative change, mild disc bulging, and mild central spinal stenosis.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including any injury or symptomatology therein. 

The examiner should also state whether it is at least as likely as not that the disorder is caused by or aggravated by the Veteran's service-connected right shoulder disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure they are in compliance with this remand. If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


